DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 10, and 11 stand rejected under Section 102(a)(1)/(a)(2).  Claims 1 and 11 stand rejected for double patenting.  Claims 8 and 13 stand rejected under Section 103.  Claims 2-9 and 12-20 stand objected to for depending from a rejected base claims, but have been indicated as having allowable subject matter if placed in independent form.
Applicants placed the subject matter of claims 2 and 12 in independent claims 1 and 11, respectively, and canceled claims 2 and 12.  Applicants amended additional claims to change their dependency.  Applicants argue that the application is in condition for allowance.
Turning first to the Section 112(b) rejections: In placing the allowable subject matter of claims 2 and 12 in independent claims 1 and 11, applicants have also addressed the rejections of claims 8 and 13.  No new matter has been added.  The Section 112(b) rejections are withdrawn.
Section 102 rejections: Applicants’ amendments overcome the Section 102 rejections and are accepted and entered.  No new matter has been added.  The Section 102 rejections are withdrawn.

Updated searches identified no new prior art that anticipates or renders obvious the claims or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1, 3-10 and 13-20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Alan M. Koenck, on Weds., September 22, 2021.

The application has been amended as follows: 
Claims:
Claim 1, line 12: Change “passes” to “passing”.
Claim 14: Cancel claim 14.
Reasons for Allowance
Claims 1, 3-11, 13, and 15-20 are allowed
The following is an examiner’s statement of reasons for allowance:

With regard to claims 3-10 and 15-20: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “said forming the touch trace and the photonic crystal structure via one masking process comprises: forming on the pixel definition layer with the pixel light emitting unit formed therein, a thin film encapsulation layer and a transparent conductive layer sequentially; and forming the touch trace and the photonic crystal structure by treating the transparent conductive layer via one masking treatment using a grey tone masking plate, wherein the touch trace is around one or more photonic crystal units or around a plurality of photonic crystal patterns in the photonic crystal structure”, in combination with the remaining limitations of the claim.
With regard to claim 13: The claim has been found allowable due to its dependency from claim 11 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Victoria K. Hall/Primary Examiner, Art Unit 2897